Citation Nr: 1721510	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to March 1981, and from March 2003 to May 2004 with additional service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran seeks service connection for a lung condition.  Specifically, the Veteran contends that he developed a respiratory impairment due to exposure to burning fuel smoke during service in Iraq.  Alternately, the Veteran contends that he developed a respiratory impairment due to exposure to asbestos during service.

The evidence of record in this regard includes a March 2016 VA examiner opinion finding that the Veteran's restrictive lung disease was less likely than not incurred in or caused by military service, including as a result of exposure to burning fuel smoke during service in Iraq.  In support of this finding, the examiner reasoned that the Veteran's service treatment records (STRs) and immediate post-service medical records are silent for treatment for restrictive lung disease.  The Board, however, finds the examiner's rationale to be flawed, as the Veteran's STRs document that he was treated for cough, chest congestion, yellowish sputum, and sinus problems during service.  Additionally, the Veteran submitted an article which indicates that symptoms such as blood-tinged nasal mucous and coughing may be related to pulmonary symptoms resulting from environmental exposures during service in Iraq.  As the examiner did not address this evidence in rendering his opinion, and this evidence may aid in substantiating the Veteran's claim for service connection for a lung condition, the Board finds that an additional VA pulmonary opinion is needed before the adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Additionally, in light of the Veteran's service in the Persian Gulf, VA should provide an examination or obtain an opinion to determine whether the Veteran's claimed lung condition is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317 (2016).  The Board finds that a medical examination/opinion is necessary to address this matter.

Lastly, the Board acknowledges that the evidence of record includes a private opinion from Dr. Victor M. Ortega (Dr. Ortega) which states that the Veteran has extrinsic asthma from occupational exposure, probably associated with exposure to burning fuels and garbage or other exposure in the United States Army National Guard.  However, Dr. Ortega's opinion is speculative in nature and does not provide an adequate rationale, such that an award of service connection may be made at this time.  See Id. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding treatment records.

2. After obtaining any additional records to the extent possible, schedule the Veteran for a Gulf War examination (if necessary) to determine the nature and etiology of any currently diagnosed lung condition.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any necessary studies. Then, based on the results of the examination (if necessary), the examiner is asked to address each of the following questions:

   (a) First, state whether the Veteran's reported symptoms (including cough, wheezing, and shortness of breath) are attributable to known clinical diagnoses.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?
   
   (b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis?
   
   (c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran has either a diagnosable chronic multisymptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during the Persian Gulf War.

   (d) For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War; including exposure to burning fuel smoke.  If the examiner concludes that the Veteran does not currently have a diagnosable lung condition or disorder, he or she should explain why.  The examiner must comment on the private opinion of Dr. Victor M. Ortega, the Veteran's treatment for chest congestion, cough, yellowish sputum, and sinus problems during service, and the article submitted by the Veteran which indicates that symptoms such as blood-tinged nasal mucous and coughing may be related to pulmonary symptoms resulting from environmental exposures during service in Iraq.

A complete rationale for each opinion must be provided. If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




